     Case 3:19-cv-01341-DMS-MSB Document 50 Filed 12/01/20 PageID.214 Page 1 of 1

 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              SOUTHERN DISTRICT OF CALIFORNIA
 9
10    AMADOU DIAKITE,                                    Case No.: 19cv1341-DMS(MSB)
11                                      Plaintiff,
                                                         ORDER GRANTING DEFENDANTS' EX
12    v.                                                 PARTE MOTION TO TAKE DEPOSITION
                                                         OF AMADOU DIAKITE, AN
13    M. POLADIAN, et al.,
                                                         INCARCERATED PERSON
14                                  Defendants.          [ECF NO. 49]
15
16         On December 1, 2020, Defendants filed an “Ex Parte Application to Take Deposition
17   of Amadou Diakite, an Incarcerated Person.” (ECF No. 49.) Having reviewed the ex
18   parte motion and the attached declaration, and finding good cause, the Court GRANTS
19   the motion. Accordingly, Defendants may depose Amadou Diakite in accordance with
20   the Federal Rules of Civil Procedure and the institution’s rules and regulations, including
21   the presence of correctional officers during the deposition, and may take the deposition
22   by remote means, including having the court reporter attend remotely, if they choose.
23          IT IS SO ORDERED.
24   Dated: December 1, 2020
25
26
27
28
                                                     1
                                                                                19cv1341-DMS(MSB)
